PER CURIAM
 Defendant urges that the trial court abused its discretion in accepting his plea of guilty, because, he says, the record demonstrates that the plea was not voluntarily entered. The contention is not within the scope of review on direct appeal from a judgment of conviction entered pursuant to a guilty plea. ORS 135.050. If the trial court committed error, it was constitutional error and the remedy lies in a post-conviction proceeding. See generally, State v. Jairl, 229 Or 533, 541-42, 368 P2d 323 (1962); State v. Slopak, 3 Or App 532, 475 P2d 421 (1970).
Affirmed.